Citation Nr: 1230050	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  11-04 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD), a generalized adjustment disorder, major depressive disorder and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to December 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims has remained with the Columbia, South Carolina RO.  The Board remanded this case for further development in August 2011. 

As noted in the prior remand, in her November 2009 statement, the Veteran's daughter claimed that the Veteran was injured during an in-service assault and that he currently had problems with his teeth and sinuses as a result of the assault.  She also claimed that the Veteran was exposed to unknown chemicals in the Army, and that this exposure caused him to develop chronic obstructive pulmonary disease (COPD).  These statements are construed as raising claims of entitlement to service connection for a disability of the teeth and sinuses and entitlement to service connection for COPD.  These issues are referred to the agency of original jurisdiction (AOJ) for initial adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has a current psychiatric disability, most recently diagnosed as PTSD, and linked by medical evidence to an in-service personal assault for which there is credible supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose duties to provide notice and assistance to claimants in order to assist them in substantiating their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Inasmuch as this decision grants the Veteran's claim, no further notice or assistance is required to assist the Veteran in substantiating his claim.

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303.  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) competent evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that service connection is warranted for a psychiatric disability, to include generalized adjustment disorder, major depressive disorder or PTSD.  Initially, the Board notes that there is no evidence in the record that the Veteran served in combat nor is the Veteran claiming that he served in combat or that his PTSD is related to combat.  Rather, in his statements of record, the Veteran asserted that he suffered injuries to his face as a result of a physical assault he was subjected to during an in-service training exercise.  He also reported that his trainings included simulated bombs and that he currently gets scared and startled very easily. 

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).
 
The Veteran's service treatment records are negative for any evidence of treatment for a psychiatric disability or assault.  Nevertheless, in November 1957, the Veteran did receiving dental treatment for a chipped tooth.  

In his September 1957 report of medical history prior to discharge, the Veteran indicated that he had, or had had, depression or excessive worry as well as nervous trouble of any sort.  The examiner noted that the Veteran's symptoms existed prior to service and the contemporaneous discharge examination showed that the Veteran was evaluated as psychiatrically normal.   

In November 1963, the Veteran filed a claim indicating that he was not seeking compensation, but wanted to be qualified for "Veteran's Preference."  He indicated that in September 1957, a steel helmet fell from a wall locker hitting his nose and upper lip.  

During an April 1964 VA examination, the Veteran reiterated that in September 1957, he received an injury to his upper lip, teeth, and nose, when a steel helmet fell across his nose.  He also reported that he had to undergo a root canal on one of his front teeth as a result of the injury.  

Physical examination at that time revealed scars on the nose and upper lip, flattening of the bridge of the nose and discoloration of the incisor tooth.  The diagnoses were cicatrices of skin due to trauma, nose and lip, not disfiguring; and injury, right incisor tooth with discoloration.  

In an April 1964 rating decision, the RO was granted service connection for cicatrices of the skin, nose and lip, due to trauma as a result of the helmet injury, and assigned a noncompensable rating.  

In a March 1968 statement, the Veteran reported that while he was in the Army, he received a "blow" to his upper lip which caused a defect to his upper front teeth and required him to undergo a root canal on his upper right front tooth.  A May 1968 Dental Rating Sheet indicates that records showed trauma to right incisor tooth with discoloration.  Civil Service Preference was established in an August 1968 rating decision.  

In December 2009, the Veteran filed his current claim for service connection.  He stated that he was beaten up by Army personnel while on operations.  He stated that he received a broken jaw, nose and cheek bone.  He also had several teeth removed due to this injury.  

In support of his claim, the Veteran submitted a statement from his daughter.  She described the Veteran's psychiatric symptoms.  She also reported that during training exercises, the Veteran was exposed to bombings as well as various chemicals.  She reiterated the Veteran's reports that he was physically assaulted during a training exercise.  She also stated that the Veteran was trained to medically treat people who were injured during bombing scenarios.  She further indicated that he was also trained to be sharpshooter by shooting goats.  

The daughter did not report any personal knowledge of events during the Veteran's active service, and the record suggests that she was born some time after his November 1963 claim for benefits, inasmuch as she was not listed among his children in that claim.

Private treatment records from GL, MD of North Charleston Internal Medicine show that from 1993 to 2007, the Veteran was treated for anxiety and depression. He was diagnosed as having an anxiety disorder. 

Outpatient treatment records from the VA Medical Center in Charleston, South Carolina (Charleston VA) dated from November 2008 to March 2009 show that the Veteran has been treated for dental and sinus conditions. 

Outpatient treatment records from the Charleston VA dated from June 2009 to April 2011 show diagnoses of generalized anxiety disorder, major depressive disorder, rule out PTSD (apparently based on the reported assault in service).  The records indicate that the stressful event experienced by the Veteran was blunt trauma to the face during training.  It was indicated that he feared for his life "in what sounded like a chaos situation."  However, the treatment records do not show that PTSD was ever confirmed or ruled out. 

The Veteran was afforded a VA examination in September 2011 by a psychologist.  After examining the Veteran and reviewing the claims file, the examiner diagnosed PTSD based on the following stressors: physical beatings/whippings by his father as well as being ordered to castrate and kill hogs on farm; combat training, which included hand-to-hand assaults, stone/stick fights, and numerous physical altercations to become "combat ready"; and exposure to burn patients (airplane crashes and other traumatic events) in the military.  The examiner did not diagnose any other mental disorders. 

The examiner also determined that the last two stressors were related to the Veteran's fear of hostile military or terrorist activity.  The examiner concluded that the Veteran "appears to [have] a diagnosis [of] PTSD" and that his military service appeared to have contributed to approximately 50 to 75 percent of his condition, which was evidenced by reported frequency of nightmares and memories related to military assaults, combat preparation, and exposure to burn victims while enlisted.  The other 25 to 50 percent appeared related to early childhood history of physical abuse at hands of father as well as castrating and killing hogs and fights with peers in high school.  

Analysis

Although there is evidence by way of the discharge medical history and the September 2011 examination that the Veteran may have had a psychiatric condition prior to service, his December 1955 induction examination does not show that a psychiatric disability was identified when he was accepted for service.  

He is; therefore, presumed to have been in sound condition when he entered service.  That presumption could only be rebutted by clear and unmistakable evidence that the disability pre-existed service and was not aggravated in service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Even assuming for the sake of argument that there is clear and unmistakable evidence of pre-existence, the evidence is not clear and unmistakable that there was no aggravation.  The VA examiner found that the Veteran had additional disability as the result of in-service stressors.

Where the presumption of soundness is not rebutted, the claim becomes one for ordinary service connection, rather than one for compensation based on aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

With regard to the elements necessary to establish service connection for PTSD; the VA examiner has diagnosed that condition in accordance with 38 C.F.R. § 4.125(a) (i.e. DSM IV criteria).  The examiner has also provided medical evidence linking that diagnosis to in-service stressors.

There is no credible supporting evidence of the Veteran's report of seeing burn victims.  Although the examiner stated that this stressor was related to a fear of hostile military action; such is not consistent with the circumstances of the Veteran's service.  He served in peacetime and had no foreign service.  He has not reported or contended that any of his stressors were related to hostile military action.

The examiner did; however, link the currently diagnosed PTSD to personal assault in service.  The examiner failed to provide an opinion as to whether there was evidence of behavior changes in response to the stressor.  The record does contain credible supporting evidence of the stressor; however, first there is evidence in the service treatment records of dental trauma, in the form of a chipped tooth.  In addition the Veteran has been granted service connection for scars due to trauma.

The Veteran has provided a variable description of the in-service stressor and some of his descriptions seem incredible.  His descriptions have ranged from a helmet falling across his face, to receiving broken bones as the result of various assaults.  It does not seem credible that he experienced a broken jaw and other bones in service, but continued to serve without any reported treatment.  Nonetheless, the evidence is in at least equipoise on the question of whether the Veteran had an in-service assault for which there is credible supporting evidence.

Resolving reasonable doubt in the Veteran's favor, service connection for PTSD is granted.  38 U.S.C.A. § 5107(b).

The Veteran's psychiatric disability has been given multiple diagnoses during the course of this appeal.  The underlying disability, regardless of the precise diagnosis has been linked to in-service stressors.  Accordingly, service connection is warranted for the psychiatric disability regardless of diagnosis.


ORDER

Service connection for a psychiatric disability is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


